Citation Nr: 9902570	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  93-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a skin disorder, 
claimed a secondary to exposure to Agent Orange.

4.  Entitlement to an increased evaluation for postoperative 
residuals of left orchiectomy with tuberculosis of the left 
epididymis, inactive, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

6.  Entitlement to an earlier effective date, prior to 
October 30, 1995, for the grant of service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to May 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision by the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for a low back disability and a cervical spine 
disability and continued the 10 percent evaluation for 
postoperative residuals of left orchiectomy with tuberculosis 
of the left epididymis, inactive.

In a November 1994 letter, the Board returned the case 
without action to the RO for processing of a pending claim 
based on exposure to Agent Orange.  The RO, in a November 
1994 rating decision, denied service connection for a skin 
disorder, claimed as secondary to exposure to Agent Orange.  

In June 1995, the Board remanded this case to the RO to 
obtain additional information in support of his claim for an 
increased rating.

The veteran appeared before a hearing officer at the RO in 
January 1996. 

In June 1997, the Board again remanded this case to the RO 
for additional development.


REMAND

On January 27, 1999, the Board received a FAX transmittal 
from the RO noting that the veteran has a Travel Board 
hearing pending.  Accordingly, this case is again REMANDED to 
the RO for the following
 
The RO should proceed with the veterans 
scheduled Travel Board hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.

		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
